UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACEY JOAN BOGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00311-RJC-1; 3:07-cv-00157-
RJC)


Submitted:   February 24, 2011            Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacey Joan Bogan, Appellant Pro Se.     Jonathan Andrew Vogel,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stacey Joan Bogan seeks to appeal the district court’s

order denying her motion for a certificate of appealability.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies     this    standard      by

demonstrating         that     reasonable          jurists     would     find      that     the

district       court’s     assessment      of       the    constitutional          claims    is

debatable      or     wrong.       Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.          We   have    independently           reviewed      the    record      and

conclude       that    Bogan      has    not       made      the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3